DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated September 7, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26, 27, 30 and 35 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bull et al. (USPGPub 2001/0006714 A1).

Bull et al. disclose a self-adhesive material (Figure 1, #14) comprising: a) a self-adhesive layer comprising a film made of plastic or paper material having a front surface and a surface, opposite the front one, (Figure 1, #30; Paragraph 0035) wherein the surface opposite the front one is coated with a pressure-sensitive adhesive, PSA (Figure 1, #36; Paragraph 0036); and, in contact with the PSA, a b) a support layer (liner) comprising a film made of plastic material having a surface in contact with the PSA and another surface opposite to the surface in contact with the PSA, wherein the surface in contact with the PSA is coated with a non-stick material (Figure 1, #38; Paragraph 0036); wherein at least one of said front surface of the film made of plastic or paper material of the self-adhesive layer and said opposite surface to the one coated with the non-stick material of the film made of plastic material of the liner, is coated with a thermo-adhesive (Figure 1, #40; Paragraph 0037); and wherein the plastic material of the self-adhesive layer is selected from the group consisting of polyesters (Paragraph 0035) as in claim 26.  With respect to claim 27, said thermo-adhesive is chosen from an acrylic lacquer (Paragraph 0037).  Bull et al. also disclose a linerless self-adhesive material (Figure 1, #14 comprising: a) a film made of plastic material, comprising a surface facing outwards coated with a non-stick material and a surface opposite the one facing outwards (Figure 1, #38; Paragraph 0036); b) a self-adhesive layer comprising a film made of plastic or paper material having a front surface and a surface, opposite the front one and facing outwards, coated with a pressure-sensitive adhesive, PSA (Figure 1, #30 and 36; Paragraphs 0035 – 0036); wherein said front surface of the film made of plastic or paper material of the self- adhesive layer and said opposite surface to the one coated with the non-stick material of the film made of plastic material, are in permanent contact through a thermo-adhesive (Figure 1, #40; Paragraph 0037) and wherein the plastic material of the self-adhesive layer is selected from the group consisting of polyesters (Paragraph 0035) as in claim 30. With respect to claim 35, said front surface has a thermo-adhesive coating (Figure 1, #40; Paragraph 0037). \54049694\2Attorney Docket No: 49155.0360-US-DIV 21.R0184.12.US.2W Page 4 of 7  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 31, and 36 – 42 are rejected under 35 U.S.C. 103 as being unpatentable over Bull et al. (USPGPub 2001/0006714 A1) in view of Congard et al. (USPN 6,740,379).

Bull et al. disclose a self-adhesive material (Figure 1, #14) comprising: a) a self-adhesive layer comprising a film made of plastic or paper material having a front surface and a surface, opposite the front one, (Figure 1, #30; Paragraph 0035) wherein the surface opposite the front one is coated with a pressure-sensitive adhesive, PSA (Figure 1, #36; Paragraph 0036); and, in contact with the PSA, a b) a support layer (liner) comprising a film made of plastic material having a surface in contact with the PSA and another surface opposite to the surface in contact with the PSA, wherein the surface in contact with the PSA is coated with a non-stick material (Figure 1, #38; Paragraph 0036); wherein at least one of said front surface of the film made of plastic or paper material of the self-adhesive layer and said opposite surface to the one coated with the non-stick material of the film made of plastic material of the liner, is coated with a thermo-adhesive (Figure 1, #40; Paragraph 0037); and wherein the plastic material of the self-adhesive layer is selected from the group consisting of polyesters (Paragraph 0035). Bull et al. also disclose a linerless self-adhesive material (Figure 1, #14 comprising: a) a film made of plastic material, comprising a surface facing outwards coated with a non-stick material and a surface opposite the one facing outwards (Figure 1, #38; Paragraph 0036); b) a self-adhesive layer comprising a film made of plastic or paper material having a front surface and a surface, opposite the front one and facing outwards, coated with a pressure-sensitive adhesive, PSA (Figure 1, #30 and 36; Paragraphs 0035 – 0036); wherein said front surface of the film made of plastic or paper material of the self- adhesive layer and said opposite surface to the one coated with the non-stick material of the film made of plastic material, are in permanent contact through a thermo-adhesive (Figure 1, #40; Paragraph 0037) and wherein the plastic material of the self-adhesive layer is selected from the group consisting of polyesters (Paragraph 0035).  However, Bull et al. fail to disclose the self-adhesive material is in the form of a continuous self-adhesive tape, the Page 3 of 7linerless self-adhesive material has the form of a self-adhesive tape comprising a plurality of strips, each comprising a plurality of labels, in the liner the surface opposite to the surface in contact with the PSA is coated with a thermo-adhesive, said polypropylene (PP) is bi- oriented polypropylene (BOPP) and said polyesters is a polyethylene terephthalate (PET) polyester, said plastic material of the self- adhesive layer is bi-oriented polypropylene (BOPP), said plastic material of the self- adhesive layer is polyethylene terephthalate (PET).  

Congard et al. teach a self-adhesive material (Figures; Abstract) in the form of a continuous self-adhesive tape (Figure 4; Abstract), the linerless self-adhesive material having the form of a self-adhesive tape comprising a plurality of strips, each comprising a plurality of labels (Figures 5a and 5b; Column 9, lines 14 – 16), in the liner, the surface opposite to the surface in contact with the PSA is coated with a thermo-adhesive (Figure 4, #12 and 15; Column 4, lines 35 – 39), wherein the plastic material of the self-adhesive layer is selected from the group consisting of polyethylene, polypropylene, or polyesters (Column 5, lines 34 – 43) for the purpose of providing an adhesive material to laminate to substrates together (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a the linerless self-adhesive material having the form of a self-adhesive tape comprising a plurality of strips, each comprising a plurality of labels using a plastic material consisting of polyethylene, polypropylene, or polyesters in Bull et al. in order to provide an adhesive material to laminate to substrates together as taught by Congard et al.

With regard to the limitations of “said polypropylene (PP) is bi- oriented polypropylene (BOPP) and said polyesters is a polyethylene terephthalate (PET) polyester, said plastic material of the self- adhesive layer is bi-oriented polypropylene (BOPP), said plastic material of the self- adhesive layer is polyethylene terephthalate (PET),” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the specific polyethylene, polypropylene, or polyesters, since it has been held to be within the general skill of a worker in the art to elect a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MP 2144.07.

Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bull et al. (USPGPub 2001/0006714 A1) in view of Nedblake et al. (USPN 5,681,412).

Bull et al. disclose a self-adhesive material (Figure 1, #14) comprising: a) a self-adhesive layer comprising a film made of plastic or paper material having a front surface and a surface, opposite the front one, (Figure 1, #30; Paragraph 0035) wherein the surface opposite the front one is coated with a pressure-sensitive adhesive, PSA (Figure 1, #36; Paragraph 0036); and, in contact with the PSA, a b) a support layer (liner) comprising a film made of plastic material having a surface in contact with the PSA and another surface opposite to the surface in contact with the PSA, wherein the surface in contact with the PSA is coated with a non-stick material (Figure 1, #38; Paragraph 0036); wherein at least one of said front surface of the film made of plastic or paper material of the self-adhesive layer and said opposite surface to the one coated with the non-stick material of the film made of plastic material of the liner, is coated with a thermo-adhesive (Figure 1, #40; Paragraph 0037); and wherein the plastic material of the self-adhesive layer is selected from the group consisting of polyesters (Paragraph 0035).  However, Bull et al. fail to disclose a total or partial printing layer, comprising one or more layers of colour, said printing layer being applied on the front surface of the self-adhesive layer or on the opposite surface of the liner toPage 3 of 8 the one coated with the non-stick material.

Nedblake et al. teach a self-adhesive material having a total or partial printing layer, comprising one or more layers of colour, said printing layer being applied on the front surface of the self-adhesive layer or on the opposite surface of the liner to the one coated with the non-stick material (Column 5, lines 55 – 56) for the purpose of forming a printed label (Abstract; Column 5, lines 55 – 56).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have printed layer in Bull et al. in order form a printed label as taught by Nedblake et al.

Claims 32 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bull et al. (USPGPub 2001/0006714 A1) in view of Congard et al. (USPN 6,740,379) as applied to claim 31 above, and further in view of Phillips et al. (USPGPub 2004/0250947 A1).

Bull et al., as modified with Congard et al., disclose the claimed linerless self-adhesive material except for each label comprises two opposite microperforated sides and two opposite continuous sides, in the form of a strip comprising a plurality of labels, obtainable through die cutting or tangential cutting along the continuous sides of the labels from the linerless self-adhesive material in the form of a tape, and a linerless self-adhesive label obtainable from the self-adhesive material according to claim 33 through separation from the strip of self-adhesive material along the microperforated sides.  

Phillips et al. teach a label having each label comprises two opposite microperforated sides and two opposite continuous sides (Figures 3 and 4; Paragraphs 0013, 0027 and 0031 – 0033), a plurality of labels, obtainable through die cutting or tangential cutting along the continuous sides of the labels from the linerless self-adhesive material in the form of a tape (Figures 3 and 4; Paragraphs 0013, 0027 and 0031 – 0033), and separation from the strip of self-adhesive material along the microperforated sides (Figures 3 and 4; Paragraphs 0013, 0027 and 0031 – 0033) for the purpose of cutting a label (Paragraph 0013).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to placed microperforations in the linerless self-adhesive material of Congard et al. in order to cut a label as taught by Phillips et al.
Response to Arguments
Applicant’s arguments with respect to claims 26 – 42 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

With regard to the prior art failing to disclose wherein the plastic material of the self-adhesive layer is selected from the group consisting of polyethylene, polypropylene, polyesters and mixtures thereof, please see the newly presented rejection in view of Bull et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788


/pln/
September 20, 2021